DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/034700 filed 9/26/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2016-252601 and 2017-119509 filed 12/27/2016 and 6/19/2017 respectively, which papers have been placed of record in the file.  
Claims 12-31 are pending. 


Election/Restrictions

Applicant’s election without traverse of Group I claims 12-27 in the reply filed on 9/29/2021 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17-20, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoji et al. (JP 2010/281962) in view of Takano et al. (US 2016/0145419) and Sasai et al. (US 2009/0233782).
A machine translation of Kyoji et al. (JP 2010/281962) was filed in IDS dated 9/25/2019. All citations are to the machine translation. 
	Regarding claim 12: Kyoji is directed to a molded article comprising:
a lens barrel 301 (equivalent to a first enclosure),
a pressing ring 102 that is in contact with the lens barrel 310 and fixed to the lens barrel by laser welding (abstract Kyoji) (equivalent to a second enclosure adjoined with the first enclosure),
a lens 101 is fixed to the holding ring 102 (equivalent to a transparent member held by the second enclosure).

Takano is directed to a resin molded article having good appearance and comprises a polyamide resin having a semi-crystallization time of 20 to 500 seconds, preferably 25 to 150 seconds ([0029] Takano) and a melting point of 200 to 330 °C ([0038] Takano). One skilled in the art would have been motivated to have selected the polyamide composition of Takano as the polyamide of choice in Kyoji for high rigidity, large elastic modulus, and good appearance ([0026] Takano). 
The combination of Kyoji and Takano do not mention the pencil hardness or linear expansion coefficient of the transparent member. However, a transparent member of glass is disclosed. 
Sasai is directed to an optical glass and lens wherein the glass lens. Sasai teaches the thermal expansion coefficient should be small to avoid thermal strain and avoid cracks in a molded product ([0006] Sasai), and has a linear expansion coefficient of 82x10-7 K-1 or less ([0057] Sasai) (8.2x10-6 / °C or less). Runs 1-5 in Table 1 include linear thermal expansion coefficients of 7.58 to 7.70 x 10-6 / C. One skilled in the art would have been motivated to have selected the lens of Sasai as the lens of choice in Kyoji and Takano to avoid cracks when made into a molded article ([0057] Sasai). Therefore, it 
The combination of Kyoji, Takano, and Sasai doesn’t mention the transparent member of a lens has a pencil hardness of 8H or larger. However, Sasai teaches that when hardness is important, none of N2O, K2O, Rb2O, and Cs2O is contained ([0050] Sasai). Hence, the amount of N2O, K2O, Rb2O, and Cs2O to produce a lens having a particular pencil hardness is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of N2O, K2O, Rb2O, and Cs2O resulting in a transparent member having the claimed pencil hardness is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a transparent member having a pencil hardness within the scope of the claims.
Regarding claim 13: The polyamide resin comprises a diamine derived structural unit and a dicarboxylic acid derived structural unit in which 70 mol% of more of the diamine is originated from a xylylenediamine and 70 mol% of a dicarboxylic acid derived from a straight chain α,ω-dicarboxylic acid having 4 to 20 carbon atoms ([0023] Takano). 
Regarding claims 14, 19: Selection of the same polyamide resin of Takano for both the first and second enclosure results in a melting point difference of 0 °C. 
Regarding claims 15, 20, 22: The polyamide resin composition of Takano comprises a carbon fiber filler.
Regarding claims 17, 24, 26: Both Kyoji and Sasai disclose a transparent member of glass.
Regarding claim 18: A CCD image sensor or CMOS image sensor are disclosed by Kyoji (equivalent to a camera part).


 Claims 16, 21, 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoji, Takano, and Sasai as applied to claims 12, 13, 14, 15 above, and further in view of Rosenberger et al. (US 2008/0004363). 
Regarding claims 16, 21, 23, 25: The combination of Kyoji, Takano, and Sasai doesn’t mention one of the first enclosure and second enclosure contains a light absorbing dye, and the other contains a light transmitting dye, although does mention the two are laser welded. 
Rosenberger is directed to laser weldable polymers that contain a laser absorbing part and a laser transparent part and is used for a wide range of polymers, including polyamides ([0018] Rosenberger). The transmission laser welding is accomplished by addition of laser absorbing/ transmitting additives, and each part can include a dye ([0016] Rosenberg). One skilled in the art would have been motivated to have included a 
Regarding claim 27: Selection of the same polyamide resin of Takano for both the first and second enclosure results in a melting point difference of 0 °C.
The polyamide resin composition of Takano comprises a carbon fiber filler.
Rosenberger is directed to laser weldable polymers that contain a laser absorbing part and a laser transparent part and is used for a wide range of polymers, including polyamides ([0018] Rosenberger).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764